Mayes, J.,
delivered the opinion of the court.
We can find no error in the chancellor’s ruling sustain*181ing the demurrer, dissolving the injunction, and dismissing the bill filed in this case. There is nothing in the record which presents any ground for equitable relief. By the exercise of the most .ordinary diligence appellant could have relieved itself from the error alleged to have been committed by the justice of the peace in entering the judgment. Its own negligence forms the only basis for its resort to the chancery court for relief, and, this being the case, it has no standing in a court of equity. TIad it exercised proper diligence, the courts of law afforded it ample remedy. McRaney v. Coulter, 39 Miss., 392; Bruner v. Planters’ Bank, 23 Miss., 406; Hamilton v. Moore, 32 Miss., 625; Hiller & Co. v. Cotton, 48 Miss., 593; Fleming v. Nunn & Anderson, 61 Miss., 603.

Affirmed.